Citation Nr: 0928973	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-03 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral foot disability, to include hammertoes, corns, 
and calluses.

2.  Entitlement to an effective date earlier than June 15, 
1999 for the grant of service connection for bilateral foot 
disability, to include hammertoes, corns, and calluses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to 
September 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
granted service connection for bilateral foot disability to 
include metatarsal calluses, hammertoes with fixed third and 
fourth hammertoes on each foot, and dorsal bilateral corns.  
A 10 percent evaluation was assigned effective June 15, 1999.

When the case was last before the Board in July 2003, it was 
remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability, to include 
hammertoes, corns, and calluses, is manifested by moderate 
foot disability.  There is no evidence of moderately severe 
foot injury; severe flatfoot with marked deformity 
(pronation, abduction), accentuated pain on manipulation and 
use of the feet, indications of swelling on use, and 
characteristic callosities; malunion or nonunion of the 
tarsal or metatarsal bones; or claw foot with all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.

2.  Moderately-severe bilateral foot symptomatology was 
demonstrated on VA examination on April 15, 2006.

3.  A claim of entitlement to service connection for a 
bilateral foot disability was not received within one year of 
the Veteran's discharge from service or until June 15, 1999; 
the Veteran's service-connected bilateral foot disability 
developed prior to June 15, 1999.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral foot disability, to include hammertoes, 
corns, and calluses, prior to April 15, 2006, were not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5276-5284 (2008).

2.  The criteria for an initial rating of 20 percent for 
bilateral foot disability, to include hammertoes, corns, and 
calluses, as of April 15, 2006, have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5276-5284 (2008).

3.  The criteria for entitlement to an effective date earlier 
than June 15, 1999, for the grant of service connection for 
bilateral foot disability, to include hammertoes, corns, and 
calluses, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in February 2001, February 
2004, and September 2005, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA. There is no notice 
letter which informed the Veteran as to disability ratings 
and effective dates.  

Here, the Veteran is challenging the initial evaluation and 
effective date following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, VA had no additional duty to notify in this 
case once service connection was granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
exam reports, and private treatment records.  Also of record 
and considered in connection with the appeal are various 
written statements submitted by the Veteran, a friend, a 
colleague, and his representative.  Moreover, the Veteran 
testified before a hearing officer at the RO in January 2001.  
A transcript of that hearing is of record.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Effective Date Legal Authority

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155(a).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Increased Rating

The Veteran's bilateral foot disability, to include 
hammertoes, corns, and calluses, is rated as 10 percent 
disabling by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, flatfoot, acquired.  The Board notes that when an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the function affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate flatfoot, with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, either bilateral or 
unilateral.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot (pes planus) manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achilles on manipulation which is not improved by 
orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Code 5276.

The Veteran argues that a higher rating is warranted for his 
bilateral foot disability because he has swelling, 
deformities such as hammertoes and bunions, tenderness in the 
great toes and heels, abnormal weight bearing, and severe 
bilateral foot disability.

The report of a July 1999 VA examination notes that the 
Veteran works at a chicken plant where he spends a lot of 
time on his feet; the Veteran stated that this exacerbates 
his foot pain.  On exam, there were some calluses over the 
plantar tibial aspect of the first metatarsophalangeal joint.  
There was another small callus over the second 
metatarsophalangeal joint on the right foot.  Sensation was 
intact.  Extensor hallucis longus, flexor hallucis longus 
were intact.  Motor strength was 5/5 in tibialis anterior and 
triceps.  Metatarsophalangeal joints were supple.  
Interphalangeal and proximal interphalanageal joints were 
also supple.  There was no pain with range of motion of the 
feet.  The examiner noted that there was no gait disturbance 
and no abnormal shoe wear problems.  There was no evidence of 
flat foot.  The diagnoses included mild hallux valgus 
bilaterally, and calluses on the right foot.  X-ray studies 
of the feet showed no significant arthritic change or 
evidence of acute injury.  They did reveal bilateral hallux 
valgus deformity.

An August 1999 private medical record notes complaints of 
bilateral calluses over the plantar aspect of the feet.  The 
diagnosis appears to be intractable plantar keratosis 
secondary to pes caves (the note is hand-written and is 
partially illegible).  Another August 1999 private medical 
record notes a diagnosis of calluses on the feet.  

Private treatment records from September 2000 through March 
2002 note treatment (to include surgical debridement) for 
painful plantar keratoma/keratosis.  

At the January 2001 RO hearing, the Veteran described having 
difficulty walking.  When he sits down, he described having 
to turn his feet to the side to keep from putting pressure on 
the bottom part of the feet.  He described experiencing ankle 
swelling as a result of the extra pressure from turning his 
feet.  He described uneven wear on his shoes.  He also 
described missing work due to the disability.  

A September 2002 VA treatment record notes complaints of 
painful feet and history of degenerative joint disease of the 
feet.  On exam there was tenderness to palpation of the 
metatarsophalangeal joints.  X-ray studies dated in September 
2002 note bilateral hammertoes; there was no evidence of 
degenerative disease.  The diagnosis was hammertoes.  Walking 
shoes with arch supports were prescribed.

A December 2002 VA treatment record notes complaints of 
painful feet and occasional swelling of the ankles.  The 
Veteran described the pain as aching, sharp, and constant.  
It was noted that nothing causes or increases the pain.  

An April 2003 letter from T. Graham Jr., M.D., states that 
the Veteran presented with complaints of painful feet and 
numbness of the feet.  Exam revealed fungal infection.  

A June 2003 VA treatment record notes that the Veteran 
complained of chronic pain in his feet since the military.  
He noted that there is swelling in his ankles at times.  Exam 
revealed no edema, no cyanosis, and slight right ankle 
discomfort laterally on palpation with slight puffiness of 
ankle.  Range of motion was normal.  

The report of an August 2004 VA examination notes that the 
Veteran reported having corns and calluses, which have been 
trimmed.  The trimming seems to help the right foot but not 
the left.  He takes ibuprofen but it does not seem to help.  
He uses custom inserts.  Although special shoes were 
recommended, he did not obtain them because of the cost.  His 
main complaint was metatarsal pain, which results in him 
walking on the lateral aspects of his feet in an effort to 
take the pressure off.  This affects his standing and 
walking.  It worsens as the day goes on.  He is currently 
employed as a marinater.  He misses 11 or 12 days per year, 
including due to doctor's appointments, and his standing is 
limited.  On exam, the skin of the feet was normal, except 
for corns and calluses.  He has corns on the dorsal aspects 
of both fourth toes at the level of the proximal 
interphalangeal joints.  He has calluses underlying the right 
first and fifth metatarsal heads and underlying the third 
metatarsal head.  There are also calluses on the medial 
aspects of both first metatarsophalangeal joints.  He has 
claw toes two through five bilaterally, and three and four 
are fixed, bilaterally.  Toenails are normal and dorsalis 
pedis pulses were good.  There was no restricted motion 
except for the third and fourth claw toes.  There was no 
painful motion.  However, he complained of tenderness over 
the calluses and at the left Achilles tendon insertion.  
There was evidence of abnormal weightbearing in terms of the 
way that his heels wear laterally on his shoes, as well as 
observing his standing position.  He tends to be standing in 
varus.  There is no weakness or instability.  His arches are 
somewhat prominent bilaterally.  The first 
metatarsophalangeal joints are in 20 degrees of valgus 
bilaterally and are flexible.  He has minimal bunion 
formation bilaterally.  X-rays from 2002 show hammertoes 
bilaterally but no degenerative changes.  The diagnoses 
included hammertoes, dorsal corns, and metatarsal calluses. 
The examiner opined that these three diagnoses are 
etiologically related to active service.

An October 2004 letter from Dr. Graham notes that the Veteran 
was seen for painful feet and numbness of the feet.  He was 
diagnosed with a fungal infection.  

VA treatment records from August 2004 through June 2005 note 
that the Veteran was seen for follow-up appointments for 
hammertoes.  The Veteran complained of painful toes with 
sores from being rubbed by his shoes.  He also complained of 
swelling in the feet.  Pain is temporarily relieved after 
taking three to four doses of ibuprofen.  Injections were 
recommended but the Veteran declined.  He had orthotics in 
the past but the pain got worse because his toes were closer 
to the tops of his shoes, which caused more rubbing pain.  On 
exam there was no edema or erythema.  There were deformities 
at the proximal interphalangeal joint of several toes, as 
well as scabs.  The plan included lesion debridement of 
painful calluses and corns, as well as orthotics.  In June 
2005 it was noted that five keratomas were debrided.  It was 
also noted that the Veteran never got his orthotics, so new 
ones were ordered.  

An August 2005 VA treatment record notes that although the 
calluses are improved, they are still recurrent and painful.  
There were also complaints of numbness of the right third 
toe.  Objective findings included good control with 
orthotics.  There was recurrent intractable plantar keratosis 
and Morton's neuroma.  The Veteran was instructed to return 
in two months for callus debridement.  

He was seen again in January 2006, when the calluses were 
debrided.  He was again told to return in two months.  The 
assessment was chronic calluses, plantar flexed third 
metatarsal, and neuroma right third interspace.  Objective 
findings included good control with orthotics, recurrent 
intractable plantar keratosis, Morton's neuroma, and painful 
proximal interphalangeal joint of the right third toe.  

A March 2006 VA treatment record notes complaints of painful 
heels, right worse than left, and painful calluses.  
Objective findings included two calluses and calcaneal 
tuberosity palpation pain.  The assessment was callosities 
and fasciitis.  The plan included an injection into the right 
heel and debridement of two calluses.  

An April 15, 2006 VA exam report notes that the Veteran's 
claims file was available and reviewed.  The Veteran 
described his pain as bilateral heel pain and burning pain in 
the toes.  There was no description of weakness or 
fatigability.  When he tries to stand for long periods of 
time, he has to adjust his standing to avoid painful spots.  
He sometimes limps.  He complained of foot and ankle swelling 
and calluses.  He is currently employed as a machine worker.  
He has increased pain due to prolonged standing during an 
eight hour shift.  Foot exam revealed corns on the dorsum of 
the fourth toes of each foot.  There were calluses on several 
toes of the feet.  He has hammering of his toes two through 
four bilaterally, more so on the right.  His great toes 
showed mild thickening and flakiness.  No other deformities 
were present.  He had 2+ dorsalis pedis and posterior tibial 
pulses bilaterally.  He had full range of motion without 
pain.  There was some tenderness on the medial aspect of the 
great toes and heels.  There was some increased pain in the 
left third and fourth interspace with compression of the 
metatarsal heads.  Weight bearing seemed normal.  There was 
no weakness or instability of the ankles or feet.  Foot 
posture showed a mild cavovarus deformity that is 
correctable.  He had normal gait.  There was no flatfoot.  
The diagnoses included mild bilateral cavovarus foot 
deformity without other evidence of neurological disorder, 
hammer toes two through five bilaterally, and metatarsal 
calluses and corns bilaterally.  The examiner opined that the 
Veteran's foot problems are most consistent with moderate and 
not severe foot problems.

The Board finds that the abovementioned medical evidence 
corresponds with the currently assigned 10 percent rating for 
the Veteran's bilateral foot disability prior to April 15, 
2006.  A higher rating is not warranted, however.  Under 
Diagnostic Code 5276, a higher 30 percent rating is warranted 
for severe flatfoot with marked deformity (pronation, 
abduction), pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  The Veteran 
does not have flatfeet; however, even in rating his bilateral 
foot disability by analogy under this code, a higher rating 
is not applicable.  In this regard, there is absolutely no 
evidence of pronation or abduction.  The Veteran's gait was 
described as normal at the most recent VA exam and although 
he shifts his weightbearing unevenly due to the pain 
associated with his hammertoes, corns, and calluses, this 
aspect of the disability is adequately accounted for in the 
10 percent rating under this code.  The Veteran has described 
swelling of the feet at times.  However, the majority of the 
medical evidence shows that he complained of ankle swelling 
much more often than foot swelling due to his service-
connected disability.  Moreover, swelling has not been a 
consistent objective finding on examination and the Veteran's 
self-described swelling has not been attributed directly to 
his hammertoes, corns, and calluses (by any medical 
professional).  

The Board has also considered whether the Veteran could 
receive a higher rating under any other diagnostic code, but 
has found none.  In this regard, there is no evidence of 
malunion or nonunion of the tarsal or metatarsal bones.  
Therefore, a higher rating is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.  

Additionally, although there is evidence of claw foot (pes 
cavus), service connection has not been granted for this 
particular foot disorder.  Notably, in the August 2004 VA 
exam report, the examiner stated that the Veteran suffers 
from claw foot.  However, the examiner did not opine that the 
claw foot is in any way etiologically related to service.  
Regardless, the Veteran's claw foot is not manifested by all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads, which is what is required 
for a higher rating under Diagnostic Code 5278.  Therefore, a 
higher rating is not warranted under Diagnostic Code 5278, 
Claw foot (pes cavus), acquired.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278.

With respect to Diagnostic Code 5284, which rates foot 
injuries, a 10 percent rating is warranted for moderate foot 
injuries.  A 20 percent rating is warranted for moderately 
severe foot injuries and a 30 percent rating is warranted for 
severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

The Board finds that the medical evidence first shows that 
the Veteran's bilateral foot disability is moderately-severe 
as of the VA examination on April 15, 2006.  In this regard, 
the April 2006 VA examiner categorized the bilateral foot 
disability as moderate. Nonetheless, the level of 
symptomatology reported by the Veteran at the time of that 
examination indicates that the functional impairment 
attributable to the disability at issue more closely 
approximates moderately-severe and thus a 20 percent 
evaluation uunder Code 5284 is order. The benefit of the 
doubt is resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Nothing in the medical record indicates that it is more than 
a moderately-severe disability.  Specifically, the Veteran is 
currently employed, and the medical records note that he is 
obtaining good results with orthotics.  Additionally, the 
most recent VA examiner opined that the bilateral foot 
disability does not significantly affect activities of daily 
living and only affects recreational activities in that the 
Veteran does not play sports due to foot pain.  As such, the 
disability warrants no more than a 20 percent rating under 
Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Finally, the Board notes that the Veteran's representative 
has pointed out that the Veteran should receive a higher 
rating for his bilateral foot disability on the basis that he 
now has a diagnosis of Morton's neuroma.  While the Board 
agrees that VA podiatry treatment records from August 2005, 
January 2006, and March 2006 note diagnoses of neuroma and 
Morton's neuroma, there is no medical opinion of record 
stating that this additional foot disorder is etiologically 
related to service or service-connected disability.  (The 
Board also notes that after the Veteran was diagnosed with 
this disorder, he underwent a VA examination in April 2006.  
The report of that exam does not contain a diagnosis of 
Morton's neuroma.)  In any event, the medical records 
describing the Veteran's symptoms from the Morton's neuroma 
do not warrant a higher rating under any of the diagnostic 
codes for rating foot disabilities, which have already been 
discussed.  As noted above, the symptomatology associated 
with the Veteran's Morton's neuroma include recurrent, 
painful calluses and numbness in right third toe.  The 
Veteran was noted to be undergoing callus debridement and 
having good control with orthotics.  Therefore, even taking 
into account the symptoms from the Morton's neuroma, the 
criteria for a higher rating for bilateral foot disability 
have not been met under any diagnostic code.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

	


II.  Earlier Effective Date

The Veteran claims that he is entitled to an effective date 
back to 1982 for the grant of service connection for 
bilateral foot disability.  He contends that this should be 
the effective date because the disability was documented as 
having occurred at that time.

First, the Board notes that the Veteran did not submit any 
claim whatsoever in 1982 or within one year of his discharge 
from active service.  Instead, the record reflects that the 
Veteran's first claim for service connection for bilateral 
foot disability was received by VA on June 15, 1999.  
Consequently, June 15, 1999 is the appropriate effective date 
for service connection.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral foot disability, to include hammertoes, corns, and 
calluses, prior to April 15, 2006, is denied.

Entitlement to an initial rating of 20 percent for bilateral 
foot disability, to include hammertoes, corns, and calluses, 
effective April 15, 2006, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than June 15, 1999 
for the grant of service connection for bilateral foot 
disability, to include hammertoes, corns, and calluses, is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


